     Case 4:18-cr-00014-BMM Document 139 Filed 01/04/19 Page 1 of 17   1



 1
                       IN THE UNITED STATES DISTRICT COURT
 2                         FOR THE DISTRICT OF MONTANA
                              GREAT FALLS DIVISION
 3

 4     UNITED STATES OF AMERICA,            )
                                            )
 5                       Plaintiff,         )
                                            )   Criminal Docket
 6          vs.                             )   No. CR 18-14-GF-BMM
                                            )
 7     STANLEY PATRICK WEBER,               )
                                            )
 8                     Defendant.           )
       ____________________________         )
 9

10                  Partial Transcript of Trial with a Jury
                               Opening Statements
11

12
                        Missouri River Federal Courthouse
13                           125 Central Avenue West
                              Great Falls, MT 59404
14                        Tuesday, September 4th, 2018
                            3:26 p.m. to 3:51 p.m.
15

16
                        BEFORE THE HONORABLE BRIAN MORRIS
17
                       UNITED STATES DISTRICT COURT JUDGE
18

19
                            Yvette Heinze, RPR, CSR
20                        United States Court Reporter
                        Missouri River Federal Courthouse
21                           125 Central Avenue West
                              Great Falls, MT 59404
22                       yvette_heinze@mtd.uscourts.gov
                                 (406) 454-7805
23
                  Proceedings recorded by machine shorthand
24          Transcript produced by computer-assisted transcription
25
     Case 4:18-cr-00014-BMM Document 139 Filed 01/04/19 Page 2 of 17        2



 1                                   APPEARANCES
 2    PRESENT ON BEHALF OF THE PLAINTIFF,
      THE UNITED STATE OF AMERICA:
 3
                         Jeff Starnes
 4                       Assistant U.S. Attorney
                         OFFICE OF THE U.S. ATTORNEY
 5                       119 1st Avenue North, Suite 300
                         Great Falls, MT 59401
 6
                         Lori A. Harper Suek
 7                       Assistant U.S. Attorney
                         OFFICE OF THE U.S. ATTORNEY
 8                       2601 Second Avenue North, Suite 3200
                         Billings, MT 59101
 9

10    PRESENT ON BEHALF OF THE DEFENDANT:
11                       Harvey A. Steinberg
                         SPRINGER AND STEINBERG
12                       1600 Broadway, Suite 1200
                         Denver, CO 80202
13
                         Nicole L. Siefert
14                       RHOADES, SIEFERT & ERICKSON, P.L.L.C.
                         430 North Ryman, Second Floor
15                       Missoula, MT 59802
16                       Ryan T. Cox
                         SPRINGER AND STEINBERG
17                       1600 Broadway, Suite 1200
                         Denver, CO 80202
18

19                                    --o0o--
20                                    I N D E X
21
        PROCEEDINGS                                                    PAGE
22
        Opening Statement by Ms. Suek                                   3
23      Opening Statement by Mr. Steinberg                              9
24

25
     Case 4:18-cr-00014-BMM Document 139 Filed 01/04/19 Page 3 of 17    3
                   OPENING STATEMENT BY MS. SUEK

 1                                  PROCEEDINGS
 2          (Open court.)
 3          (Defendant present.)
 4          (Jury present.)
 5          (Whereupon, during the above-entitled trial, opening
 6          statements proceeded as follows:)
 7                THE COURT: Members of the jury, those are your
 8    instructions to follow until the end of the trial. I am now
 9    going to call upon counsel of the United States to make an
10    opening statement.
11                Ms. Suek.
12                MS. SUEK: Ronald Joseph Four Horns is 35 years old.
13    He goes by the name of Joe. You will meet him today. You will
14    meet him wearing a yellow jump suit and handcuffs. You will
15    meet him that way because he spent most of his adult life in
16    federal prison. Currently, he's serving a 17-plus-year
17    sentence for bank robbery. Before that, he was convicted of
18    kidnapping and seriously beating up an individual. And before
19    of that, in the State of Montana, he was involved in a shooting
20    incident. All felonies. And his criminal history didn't start
21    there. It started way back. Young, 13, 14 years old when he
22    was a juvenile.
23                The Joe Four Horns that you might not see will be
24    shown to you on the screen right now, Government's Exhibit 4.
25          (Displayed.)
     Case 4:18-cr-00014-BMM Document 139 Filed 01/04/19 Page 4 of 17   4
                   OPENING STATEMENT BY MS. SUEK

 1                MS. SUEK: This Joe Four Horns, an 11-year-old boy in
 2    1994, was living in Canada with his parents. That's where he
 3    was born. He's an enrolled member of the Blackfeet Nation.
 4    The Blackfeet Nation has tribes both in Canada and here in the
 5    United States. Most commonly for us in this area, we know of
 6    Browning and the Blackfeet Reservation.
 7                About that time, 10, 11 years old, this boy's parents
 8    divorced. And Joe's dad stayed in Canada, and Joe came down to
 9    Browning with his mother. His mother had problems. He'll tell
10    you she wasn't around, and then that caused he and his brothers
11    and sisters to be put in the Nurturing Center in Browning. And
12    Joe will tell you, that boy, that all he wanted to do was get
13    back to his parents and get back to his life.
14                That boy, that vulnerable boy living in the Nurturing
15    Center away from his parents, met that man, Dr. Weber, his
16    pediatrician. He will tell you, reluctantly, that he remembers
17    Dr. Weber. He met Dr. Weber in the Nurturing Center. He met
18    Dr. Weber at the hospital.
19                Dr. Weber developed a relationship with Joe that even
20    that 11-year-old boy knew was wrong. It progressed fairly
21    quickly to Joe's memory of Dr. Weber touching him in ways that
22    he didn't feel comfortable with. And then it progressed to
23    Counts I and II of the indictment, defined as sexual acts,
24    where the doctor placed his mouth on Joe's penis and placed
25    Joe's penis in his mouth. And Joe will tell you he remembers
     Case 4:18-cr-00014-BMM Document 139 Filed 01/04/19 Page 5 of 17     5
                   OPENING STATEMENT BY MS. SUEK

 1    because the doctor ejaculated in a Kleenex not in his mouth.
 2                And he also touched Joe's penis under his clothes,
 3    and he had Joe touch his penis. And he put him face down on a
 4    table and tried to engage in anal intercourse with him. That's
 5    Count III, an attempted sexual act.
 6                That all happened around 10, 11 years old, to that
 7    boy. At about that time, Joe was getting in trouble. He
 8    joined a gang. He got sent to Idaho. And then if that wasn't
 9    enough, he got sent back from Idaho. Why? Because his father
10    committed suicide.
11                He met Dr. Becky Crawford [sic] then, a psychologist
12    at Indian Health Services, and Dr. Crawford was helping him,
13    helping him deal with the suicide and the issues of his life.
14    And Dr. Becky Foster will tell you she witnessed behavior by
15    Dr. Weber at the time when she was there in Browning at the
16    same time that she was helping Joe Four Horns that wasn't
17    right. That was wrong. That she had suspicions.
18                That's important to remember Dr. Becky Foster because
19    we're here today, decades later, because Joe Four Horns never
20    told anybody about what Dr. Weber did to him. Dr. Weber told
21    him not to. And Joe thought because Dr. Weber told him so that
22    he was going to help Joe get back to his parents, and that's
23    all he wanted. So he didn't tell anybody.
24                And then it got to the point where he became a
25    criminal, and he didn't know how to tell anybody. And then
     Case 4:18-cr-00014-BMM Document 139 Filed 01/04/19 Page 6 of 17    6
                   OPENING STATEMENT BY MS. SUEK

 1    he'll tell you, in federal prison, he's not going to tell
 2    anybody because there's a code. He lives by it today. He
 3    doesn't want to be here today. Even with what he will tell you
 4    this man did to him, that boy, he still doesn't want to be a
 5    snitch and get this man in trouble because that's a violation
 6    of the code.
 7                But, November 2016, a BIA agent out of South Dakota
 8    went to the prison where Joe was to talk to him. Why did he do
 9    that? Because Dr. Foster suggested he should. And that was
10    the first time, November of 2016, that Joe told anybody about
11    what Dr. Weber did to him, did to that boy.
12                Gilbert Running Crane lived in Browning at the same
13    time. He's a little bit older than Joe. He goes by James, Big
14    James. He's about 13 to 14 about the same time that Joe was
15    about 10 or 11. He didn't meet Dr. Weber at the Nurturing
16    Center at the hospital because that's not where he was living.
17    There was a group of kids in the middle school, boys, that were
18    in a class. And all of those boys were in that class because
19    they would get in trouble. Dr. Weber spent time with that
20    class and those boys. James wasn't in that class, but James
21    knew those boys, and that group would spend time at Dr. Weber's
22    house. The pediatrician would have these boys. Never
23    remembers any girls. Never remembers any adults. Just these
24    middle school boys of this age over at the house. And they
25    would get candy and video games and sometimes money, alcohol.
     Case 4:18-cr-00014-BMM Document 139 Filed 01/04/19 Page 7 of 17     7
                   OPENING STATEMENT BY MS. SUEK

 1                Well, James was a vulnerable kid. He didn't have a
 2    lot of family. That was a really good place for him to go, he
 3    thought. Safe place. He's a doctor. Right?
 4                Well, one time he drank too much alcohol when he was
 5    at the doctor's house, and he passed out on the couch. And he
 6    woke up, and the doctor was touching his penis. He had jean
 7    shorts on. And he looked up, and Dr. Weber didn't have any
 8    clothes on from the waist down, and he's masturbating himself.
 9    James will tell you the only thing he could do was lay back and
10    put his arm over his eyes.
11                That happened -- and I think you will see in James
12    the frustration with it all because, before that, the doctor
13    had propositioned him. He had asked James to give him oral
14    sex, and James didn't do it and left. And then Dr. Weber said
15    to him, "You didn't tell anybody about that, did you?" And he
16    gave him $20. He thought it was hush money. But he went back.
17    He went back. And for that misplaced trust, he was sexually
18    abused. Those are Counts IV and V of the indictment.
19                Different names of the crimes. You will see "sexual
20    abuse of a child" and "sexual abuse of a minor." That just
21    means the difference in the ages. Joe was under the age of 12
22    at the time. James was older.
23                Dr. Becky Foster wasn't the only one. Her husband,
24    Dr. Dan Foster, a psychologist at the IHS, same job as
25    Dr. Foster working at the IHS, and they had for 30-plus years.
     Case 4:18-cr-00014-BMM Document 139 Filed 01/04/19 Page 8 of 17     8
                   OPENING STATEMENT BY MS. SUEK

 1    Retired from that. He had his suspicions as well.
 2                A nurse, a janitor, the boys in that troubled class,
 3    they will tell you about going to the doctor's house, getting
 4    candy, gum, presents. The touches that didn't feel right to
 5    them. The personnel at IHS -- the Fosters, the janitor, this
 6    nurse -- suspected things just weren't right. Things like they
 7    would see Dr. Weber out with these boys, these troubled boys,
 8    dressed like a teenager in baggy pants. They all suspected.
 9    The Fosters made a report. For their trouble, they got
10    transferred.
11                James didn't disclose either. He didn't disclose
12    until Agent Muller showed up in May of 2017. Same story as
13    Joe. Didn't want to talk about this at all. And we expect
14    that he'll talk to you as well.
15                The government's charged five crimes here. I
16    explained a little bit about them. The first three involve
17    Joe. Some of these elements are not even in dispute for you.
18    That all of these acts occurred on the Blackfeet Indian
19    Reservation. Both Joe and James are enrolled members of the
20    Blackfeet Tribe. Sexual acts involve -- the crimes involve
21    sexual acts. Sexual acts are attempted or there's penetration
22    or touching under the clothing crimes. Sexual contact, as
23    happened to James, touching over the clothing.
24                That's what we have to prove. We will prove that
25    with the testimony of these two men telling you about what
     Case 4:18-cr-00014-BMM Document 139 Filed 01/04/19 Page 9 of 17   9
                OPENING STATEMENT BY MR. STEINBERG

 1    happened to those two boys. We'll prove it with corroborating
 2    evidence of the other boys, of the personnel at IHS. We will
 3    welcome the burden because our evidence speaks for itself. And
 4    in the end you will return five verdicts of guilty. Thank you.
 5                THE COURT: Thank you, Ms. Suek.
 6                Mr. Steinberg.
 7                MR. STEINBERG: Thank you.
 8                May it please the Court, Counsel. I listened
 9    intently to the opening of my colleague, and I sat back, and I
10    wondered "Is she suggesting that somehow Mr. Four Horns' life
11    of crime, as she called him a criminal, is a result of
12    allegations made by him now?" And I thought to myself "Is she
13    going to mention the fact that Mr. Four Horns has been
14    institutionalized for years but was free for several years too
15    and never came forward and said anything?" Will she mention
16    that there's not one person that Mr. Four Horns went to and
17    said, you know, "When I was a kid, something weird happened to
18    me, and maybe that's the reason my life has spiralled
19    downhill." Is there a mother? Is there a close friend? Is
20    there a brother? Is there a sister? Is there anyone who will
21    say, "Yeah, one night, we both got drunk, and it was one of
22    those nights where perhaps we said too much. We talked too
23    loudly." But they don't have anything close to that. They
24    don't have anything that suggests that Mr. Four Horns told
25    anyone. Anyone.
 Case 4:18-cr-00014-BMM Document 139 Filed 01/04/19 Page 10 of 17   10
             OPENING STATEMENT BY MR. STEINBERG

 1             In fact, what takes place -- and if I remember
 2   correctly, it's November 8th of 2016 -- that an agent from the
 3   government goes to Mr. Four Horns. And what's ironic is on
 4   that very date, minutes earlier, he had a psychological
 5   appointment. He was asked, "Oh, by the way, have you ever been
 6   the victim of any type of abuse or anything like that?" And
 7   his answer was "No."
 8             And that's not the only time he was asked. You will
 9   hear from his records that have been provided to us that on
10   multiple occasions, throughout his various stays, he's been
11   asked and always denied. Always denied. And he continued that
12   denial because when he is first approached, he's asked, "Do you
13   remember a Dr. Weber?"
14             And he says, "No."
15             And they said, "Do you remember Dr. Pat Weber?"
16             And he says, "No."
17             And you will find that even at the age of 11, he
18   became a member of the Crips gang. He began what has
19   unfortunately become one of his demons in terms of lifelong
20   abuse of drugs, a cornucopia of methamphetamine, cocaine, LSD,
21   marijuana, alcohol, you name it. And that unfortunately has
22   gone on and plagued him for most of his life.
23             But they weren't going to say and accept "No." They
24   said, "Well, are you sure?"
25             "No."
 Case 4:18-cr-00014-BMM Document 139 Filed 01/04/19 Page 11 of 17    11
             OPENING STATEMENT BY MR. STEINBERG

 1             "Well, please," to him, "have you been a victim of
 2   sexual assault?"
 3             "No."
 4             "Ever been a victim of someone forcing you to perform
 5   or have oral sex?"
 6             "No." But they weren't going to accept that.
 7             And the one thing that counsel is absolutely right
 8   about is during his institutional times, he's learned the
 9   system. And part of learning the system is manipulating the
10   system. What he learned is he came before this judge several
11   years ago, and he pled guilty to that bank robbery charge. And
12   now he's trying to withdraw that plea, and he's saying, you
13   know, "I have schizophrenia. And because I have schizophrenia,
14   I hear voices. And sometimes these voices they tell me to do
15   things. But I'm able to fight them off."
16             And he came before the judge, and he said, "Hey,
17   Judge, you didn't find out sufficiently if this schizophrenia
18   made me make things up and if it affected my ability when I
19   pled guilty." And he said, "Judge, I want to withdraw that
20   plea now." And they had a hearing, and the judge said, "No.
21   I'm not going to allow you to." And they appealed it.
22             Then, all of a sudden, this case comes along, and the
23   government says, you know, "We've changed our mind. We now
24   think that maybe we should give you a whole new hearing in
25   front of Judge Morris to determine whether or not maybe you had
 Case 4:18-cr-00014-BMM Document 139 Filed 01/04/19 Page 12 of 17   12
             OPENING STATEMENT BY MR. STEINBERG

 1   schizophrenia. And maybe the judge should have inquired into
 2   it more." And you wonder, is he manipulating that system?
 3   He's getting his hearing, but he's got to testify.
 4             So you will hear how the officer, the police officer,
 5   leads him on and says, "Hey, did he ever perform oral sex? You
 6   know, you will feel better. You will be able to unburden
 7   yourself. All of these problems you have had as you've been a
 8   prisoner, they will all wash away. I had this other guy who,
 9   once told me that he did it, everybody said he was a changed
10   man. He was free. Are you sure nothing happened?"
11             "Oh, yeah. Okay. Yeah, he touched me."
12             And be careful and listen carefully to him when he
13   says he was in that room. Because he keeps talking about "we."
14   "We were there. We were there." Where are these other people
15   in terms of that room when he says he was not alone with
16   Dr. Weber? And there were other people, including his family
17   members. Because you will hear from his brother, who,
18   unfortunately, is plagued by his own demons and has never
19   maintained and never suggested that anything in terms of any
20   sexual misconduct happened with Dr. Weber. He's in prison.
21   And he will tell you nothing happened to him. And, by the way,
22   he'll tell you his brother never said anything happened to him.
23             And the meetings where Mr. Four Horns is in with the
24   doctor and keeps talking about the other people who were there,
25   his family members, they are not going to be able to produce
 Case 4:18-cr-00014-BMM Document 139 Filed 01/04/19 Page 13 of 17    13
             OPENING STATEMENT BY MR. STEINBERG

 1   them and say they saw anything, they heard anything, they
 2   watched anything.
 3             Oh, yeah, my client, perhaps, is an odd duck. And
 4   when you are an odd duck on the reservation, the rumors abound.
 5   And so the Fosters of the world, they want to jump on those
 6   rumors. And we'll have to ask her, "If you are such a good
 7   psychologist and you thought something was wrong, did you ask
 8   Mr. Four Horns when he was your patient, when he was a young
 9   boy, 'Is there something we should talk about? Is there
10   something going on? Has anybody done anything to you?'" Let's
11   draw it out of her. Let's see what she says to you when I ask
12   her those questions. And she'll tell you "No. I either did
13   not ask him, or I asked him and he said no. And I had no other
14   evidence other than my suspicions." Because, you know, when
15   you are different and when you are an odd duck, it's easy to
16   point the finger.
17             When it comes down to it, the government got what
18   they wanted from Mr. Four Horns. He'll come in. He'll testify
19   for them. And the notions they planted in his mind when he
20   said, "No, no, no," and then he says, "Hey, by the way, you
21   know, I'm from Montana. Will I get to come back to Montana?"
22   Because, you know, he's being housed in Pennsylvania. And he's
23   got family members here, friends here. And he says to them,
24   "Will I get to come back to Montana and testify?"
25             "Yeah, you will."
 Case 4:18-cr-00014-BMM Document 139 Filed 01/04/19 Page 14 of 17   14
             OPENING STATEMENT BY MR. STEINBERG

 1             And now he has to be on that medication, by the way.
 2   See, they are not sure -- and I defy them to bring in a doctor
 3   that says he actually has schizophrenia. But he has to be on
 4   this medication, you see, because now he's got to come in front
 5   of Judge Morris and say, you know, "When you took my plea, I
 6   was schizophrenic, and I didn't know what I was doing. So I
 7   shouldn't have had to plead guilty."
 8             This trial is about those counts involving
 9   Mr. Four Horns and whether or not you say to yourself, you
10   know, "I believe Mr. Four Horns beyond a reasonable doubt. No
11   question in my mind."
12             Then you can move on to the vulnerable boy they
13   called -- who they will call and whose situation is --
14   Mr. Running Crane's is different. You see, Mr. Running Crane
15   is in a situation where he was being treated. It was a
16   situation where -- he's an odd duck, you see. He actually let
17   people who are indigenous come to his house. He let them into
18   his house. And you will hear from others who were at his
19   house, and he let them play video games. And, yes, he took
20   them on camping trips, and he took them to other places. And,
21   yes, he gave these poor kids money. Can you imagine? You've
22   heard it. My God, the government is astounded and offended
23   that he gave a poor kid 20 bucks. And you will hear from some
24   of the other kids, "Yeah, he bought us candy."
25             Then, we're bringing in the administrator, and we'll
 Case 4:18-cr-00014-BMM Document 139 Filed 01/04/19 Page 15 of 17    15
              OPENING STATEMENT BY MR. STEINBERG

 1   say, "Wait. Wait a second. What's going on here?"
 2             And she will say, "Yeah, we wanted outreach to these
 3   kids."
 4             And it wasn't prohibited whatsoever for the doctor to
 5   take those kids on trips. And, by the way, it wasn't
 6   prohibited for the doctor to have those kids at his house and
 7   let them play video games and let them watch TV and eat candy.
 8   But when you are an odd duck, this is what happens to you.
 9   Because, again, Mr. Four Horns -- excuse me --
10   Mr. Running Crane, we'll see if the government can produce one
11   witness that says to you "I knew Running Crane, and we got
12   drunk one night" or "We were at an emotional event" -- whether
13   it be at a funeral or a hospital, and sometimes your emotions
14   are let down -- "and I told somebody what happened to me when I
15   was a kid. I didn't go into the specifics, but I said, 'Yeah,
16   something happened to me, and I don't really want to talk about
17   it.'" They don't have that witness.
18             And they don't have Mr. Running Crane calling up and
19   saying, you know, "I want to come clean. I want to tell you
20   what happened to me." They don't have that either. What they
21   have is the government going to some down and out guy and
22   basically saying, "Hey, we've heard some things. We're
23   suspicious of some things. We'd like to talk to you about
24   something that happened 25 years ago. Tell us. Can you help
25   us out? We know you probably never talked about this. But,
 Case 4:18-cr-00014-BMM Document 139 Filed 01/04/19 Page 16 of 17    16
             OPENING STATEMENT BY MR. STEINBERG

 1   you know, we're the United States Government, and we want to
 2   help you."
 3             And you will look at this case, and you will say to
 4   yourself, "25 years ago? You need more than this." You need
 5   more than the wild accusations. Without somebody coming
 6   forward that was there, that saw it, that heard about it, that
 7   either Four Horns or Running Crane told to corroborate their
 8   stories. That's what this trial is about.
 9             Thank you very much.
10             THE COURT: Thank you, Mr. Steinberg.
11        (Whereupon the trial continued.)
12                                 --o0o--
13

14

15

16

17

18

19

20

21

22

23

24

25
 Case 4:18-cr-00014-BMM Document 139 Filed 01/04/19 Page 17 of 17     17
                    REPORTER'S CERTIFICATE

 1                         REPORTER'S CERTIFICATE
 2        I, Yvette Heinze, a Registered Professional
 3   Reporter and Certified Shorthand Reporter, certify that the
 4   foregoing transcript is a true and correct record of the
 5   proceedings given at the time and place hereinbefore mentioned;
 6   that the proceedings were reported by me in machine shorthand
 7   and thereafter reduced to typewriting using computer-assisted
 8   transcription; that after being reduced to typewriting, a
 9   certified copy of this transcript will be filed electronically
10   with the Court.
11        I further certify that I am not attorney for, nor employed
12   by, nor related to any of the parties or attorneys to this
13   action, nor financially interested in this action.
14        IN WITNESS WHEREOF, I have set my hand at Great Falls,
15   Montana, this 3rd day of January, 2019.
16

17                                     /s/ Y v e t t e H e i n z e
                                     _____________________________
18                                     Yvette Heinze
                                       United States Court Reporter
19

20

21

22

23

24

25
